DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Objections

Claims 13, 17, and 19 are objected to because of the following informalities:  
a) in claim 13, line 3, “gas,” should be – gas – (delete comma after “gas”); 
b) in claim 13, line 3, a comma should be inserted between “conduit” and “and”;
	c) in claim 17, line 2, “is comprising” should be – comprises --; 
d) in claim 17, line 2, -- a – should be inserted between “within” and “defined”; and
e) in claim 19, line 4, “oxygen,” should be – oxygen – (delete comma after “oxygen”);

Appropriate correction is required.
Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) in claim 4, lines 2-3, and in claim 14, line 11, Applicant is requested to clarify the scope of the term “an extended portion of the counter electrode”.  In particular, is this extended portion an integral, inseparable, portion of the counter electrode that projects out from a main portion?

a) Claim 6 recites the limitation " the first porosity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



c) Claim 14 recites the limitation ". . . . while water is prevented from entering the electrochemical oxygen sensor at least partially through capillary forces, and an extended portion of the counter electrode, . . . ." in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

d) Claim 18 recites the limitation " wherein the vent membrane comprises a second synthetic polymer having a second porosity within a defined second range and a water ingress pressure within a defined range…[italicizing by the Examiner]” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  There is no first synthetic polymer having a first porosity within a defined first range in underlying claim 14.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn et al. US 2010/0170795 A1 (hereafter “Cowburn”) as evidenced by the Merriam-Webster Dictionary definitions of “cap”, and in view of Tantram et al. WO 2004/031758 A1 (hereafter “Tantram”) and Brown et al. US 2011/0100814 A1 (hereafter “Brown”).


Addressing claim 1, Cowburn discloses an electrochemical gas sensor (see the title) comprising: 
a sensor cap (11b in Figure 4. Note that although Cowburn refers to element 11a as a lid and element 11b as a body (see paragraph [0052]) the Examiner is instead construing element 11a as a body and element 11b as a lid (cap). Under the doctrine of Broadest Reasonable Interpretation (MPEP 2111) element 11b can be construed as a cap because it covers all of the elements between it and element 11a.  See Cowburn Figure 4.  In this regard note the following conventional definitions of “cap”, which apply here

    PNG
    media_image1.png
    297
    1125
    media_image1.png
    Greyscale


  Also, note the Cowburn does not appear to limit how the gas sensor should be oriented when used, so the designations “top” and “bottom” are arbitrary and so only relative terms.) comprising a plurality of solid features defined on a surface of the sensor cap (19b, 15, 20; see Figure 4); 
a counter electrode (13; see Figure 4 and paragraph [0054]); and 
a vent assembly (together 15, 18, and 19b; see Figure 4 and paragraphs [0059] and [0060]). 
Cowburn, though does not disclose whether the counter electrode is “configured to generate a gas during use of the electrochemical gas sensor.”  In the oxygen sensor example embodiment, it appears that the counter electrode is not configured to generate a gas during use of the electrochemical gas sensor.  See Cowborn paragraphs [0004] and [0055](note lead wool anode (counter electrode)); and in Tantram see page 1, lines 12-23.  However, although discussed in detail as a working example, this oxygen sensor is only one possible contemplated embodiment as Cowburn states,
 
    PNG
    media_image2.png
    217
    413
    media_image2.png
    Greyscale

	See Cowburn paragraph [0001]. 

Brown discloses that 

    PNG
    media_image3.png
    153
    436
    media_image3.png
    Greyscale

Note that Brown is only being referred to for this generic teaching about oxygen pump sensors, not for any specific sensors it disclosed.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to one to have the counter electrode in the sensor of Cowburn be configured to generate a gas during use of the electrochemical gas sensor as taught by Brown because (1) this is indirectly alluded to by Cowburn as again Cowburn alludes to having the sensor to be an oxygen pump sensor, Brown just showing the basic electrode functioning in such a sensor;  (2) Cowburn states,

    PNG
    media_image4.png
    98
    439
    media_image4.png
    Greyscale
;
 (3) Brown teaches away from oxygen sensors using a base metal, for example lead or zinc, counter electrode:

    PNG
    media_image5.png
    363
    438
    media_image5.png
    Greyscale

	
; and (4) Brown discloses the advantage of an oxygen pump oxygen sensor over an oxygen sensor using a sacrificial anode:

    PNG
    media_image6.png
    263
    428
    media_image6.png
    Greyscale

As for the vent assembly being “adapted to release at least a portion of the gas generated at the counter electrode out of the electrochemical gas sensor…”, this limitation seems inherent to the vent assembly of Cowburn as Cowburn states 

    PNG
    media_image7.png
    120
    471
    media_image7.png
    Greyscale

Moreover, having the vent assembly be adapted as claimed is clearly desirable as Brown states,

    PNG
    media_image8.png
    263
    451
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    101
    444
    media_image9.png
    Greyscale



Addressing claim 2, for the additional limitations of this claim note vent conduit  15 and vent membrane 18 in Cowburn Figure 4.  See also Cowburn paragraphs [0059] and [0060].

15 and its location relative to vent membrane 18 from which one may infer that a portion of an inner surface of the sensor cap corresponds to a portion of the vent membrane.   


Other Relevant Prior Art

The Extended European Search Report for European Patent Application No. 19219942.0, dated April 22, 2020, hereafter “Extended European Search Report”, which was provided by Applicant with an Information Disclosure Statement, cites 
US 2015/122649 A1 as an “X” document against claims 1-4 and 7-15 of that application. Claims 1-4 and 7-15 are deemed to lack novelty over US 2015/122649 A1 (which is referred to as D1 in the rejections).  	
In the rejection of claim 1 in the Extended European Search Report, housing 40 together with table 46, which is attached to the housing, is construed as both a gas sensor cap and a gas sensor cap housing.  The carbon fibers that make up carbon cloth disk 36 are taken to be “a plurality of solid features”.  However, claim 1 of U.S. application no. 16/717506 requires “a sensor cap comprising a plurality of solid features defined on a surface of the sensor cap; . . . .[italicizing and underlining by the Examiner]”.  To the U.S. 36 in D1 should be taken as a single feature as the carbon fibers of which it is made are all held together so as to form a single object, with no mention or view of the individual fibers.  See D1 Figure 5 and paragraph [0029]:

    PNG
    media_image10.png
    151
    581
    media_image10.png
    Greyscale


.  Also, while the carbon fibers that make up the carbon cloth disk can be said to be disposed on a surface of the sensor cap it does not seem that they can be said to be defined on a surface of the sensor cap as “definition” as used here, under broadest reasonable interpretation, implies some recognizable arrangement or separateness so that the fibers (features) could be individually recognized.  
Independent claim 8 of U.S. application no. 16/717506 requires “a plurality of solid features disposed on the at least one surface of the portion of the housing, the plurality of solid features configured and dimensioned to prevent deformation of a vent membrane during assembly and use of the electrochemical gas sensor with the gas sensor cap.”  As just discussed, the U.S. Examiner does not view the carbon fibers that make up carbon cloth disk 36 as a plurality of solid features disposed on the at least one surface of the portion of the housing, but views the carbon cloth disk 36 as a single feature disposed on the at least one surface of the portion of the housing.  Even so, if the carbon fibers that make up carbon cloth disk 36 were to be construed as a plurality of solid features disposed on the at least one surface of the portion of the housing, there is no indication configured and dimensioned to prevent deformation of a vent membrane during assembly and use of the electrochemical gas sensor with the gas sensor cap.  Instead, PTFE tape 48 shown in D1 Figure 5 appears to be so configured and dimensioned:

    PNG
    media_image11.png
    301
    586
    media_image11.png
    Greyscale

Paragraph [0029] in D1.

Regarding independent claim 14 in application no. 16/717506, it requires “a plurality of pillar shaped moldings on a top surface of the sensor cap; . . . “  The carbon fibers that make up carbon cloth disk 36 in D1 can not be viewed as “pillar shaped moldings”.  The Extended European Search Report states,
 
    PNG
    media_image12.png
    266
    1206
    media_image12.png
    Greyscale


Regarding independent claim 20 in application no. 16/717506, the Extended European Search Report does not seem to address the subject matter of this claim.

      




Allowable Subject Matter

Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 14-19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8-13 and 20 are allowed, but note objection about minor informalities in claim 13 above under Claim Objections above.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 4 the combination of limitations requires that “the vent membrane is positioned over the counter electrode so that a portion of the vent membrane overlaps with an extended portion of the counter electrode, thereby defining a passage for oxygen generated at the counter electrode to flow through the extended portion into the vent membrane, and further vent out through the sensor cap of the electrochemical gas sensor, via the vent conduit.[italicizing by the Examiner]” 
	In contrast, in the electrochemical gas sensor of Cowburn as evidenced by the Merriam-Webster Dictionary definitions of “cap”, and in view of Tantram and Brown the counter electrode (13) does not have “an extended portion” – the counter electrode is symmetrical and has a cylindrical shape.  See Cowburn Figure 4.  To provide the counter electrode with an extended portion would require more than a just mere change in shape of the counter electrode as it would also require similarly changing the cap (11b), the base (11a), and at least separator layers 17a, 17b, 17c, and vent membrane 18 with no apparent material benefit.  See Cowburn Figure 4. Moreover, changing the shape of the counter electrode and all of this additional structural elements in the Figure 4 sensor of Cowburn would not result in the vent membrane defining a passage for oxygen generated at the counter electrode to flow through the extended portion into the vent membrane, and further vent out through the sensor cap of the electrochemical gas sensor, via the vent conduit as the vent membrane would still be coextensive with the counter electrode (the counter electrode 13 and vent membrane 18 are understood by the Examiner to have the same diameter in Cowburn Figure 4), so the vent membrane would define a passage for oxygen generated at the counter electrode to flow from the entire top surface or any part thereof into the vent membrane.  

b) claim 5 depends from allowable claim 4.

c) in claim 7 the combination of limitations requires that “the plurality of solid features on the sensor cap define a cavity between an internal surface of the plurality of solid features and the vent membrane, and wherein the cavity is operable to accumulate at least a portion of the gas released out through the vent membrane before the at least a portion of the gas, eventually vents out through the vent conduit.”
	In contrast, in the electrochemical gas sensor of Cowborn as evidenced by the Merriam-Webster Dictionary definitions of “cap” and in view of Tantram and Brown, the solid features on the sensor cap are vent protection membrane 19b, vent conduit 15, and connection pins 20 in Cowborn Figure 4.  See also Cowborn paragraphs [0053] and [0062].


the plurality of solid features configured and dimensioned to prevent deformation of a vent membrane during assembly and use of the electrochemical gas sensor with the gas sensor cap.”
Cowburn discloses a gas sensor cap (11b in Figure 4. Note that although Cowburn refers to element 11a as a lid and element 11b as a body (see paragraph [0052]) the Examiner is instead construing element 11a as a body and element 11b as a lid (cap). Under the doctrine of Broadest Reasonable Interpretation (MPEP 2111) element 11b can be construed as a cap because it covers all of the elements between it and element 11a.  See Cowburn Figure 4.  In this regard note the following conventional definitions of “cap”, which apply here

    PNG
    media_image1.png
    297
    1125
    media_image1.png
    Greyscale


Excerpted from the Merriam-Webster’s online dictionary definitions for “cap”.  
Also, note the Cowburn does not appear to limit how the gas sensor should be oriented when used, so the designations “top” and “bottom” are arbitrary and so only relative terms.) for an electrochemical gas sensor (see the title) comprising: a housing (11b Figure 4 without the attached structural 19b, 15, and 20), wherein a portion of the housing comprises an aperture (15) through at least one surface of the housing (see Figure 4 and paragraph [0059]), the aperture dimensioned and configured to prevent water ingress to the electrochemical gas sensor and allow gas egress from the electrochemical gas sensor (note vent membrane 18 in Figure 4 and the following

    PNG
    media_image13.png
    289
    385
    media_image13.png
    Greyscale

So, having the aperture dimensioned and configured to prevent water ingress to the electrochemical gas sensor and allow gas egress from the electrochemical gas sensor is clearly desirable.); and a plurality of solid features (19b and 20) disposed on the at least one surface of the portion of the housing (see Figure 4 and paragraphs [0060] and [0053](note that although element 20 appears as a single element it apparently represents a plurality of elements, namely a plurality of conductive connection pins.)).  Further regarding this last limitation of “a  plurality of solid features . . . .” note that Cowburn does not show or discuss in the interior surface of the housing so it cannot be said that there is a plurality of 
	However, in contrast to the invention of claim 8 in Cowburn the plurality of solid features are not configured and dimensioned to prevent deformation of a vent membrane during assembly and use of the electrochemical gas sensor with the gas sensor cap.  Cowburn solid feature 19b is a vent protection membrane (see paragraph [0060]) and solid feature 20 represents a plurality of conductive connection pins (see paragraph [0053]), the latter being on the external side of the housing, if not also the former.  See Cowburn Figure 4.

e) claims 9-13 depend directly or indirectly from allowable independent claim 8.

f) in independent claim 14 the combination of limitations requires “an extended portion of the counter electrode, the venting system operable to provide a passage to oxygen generated at the counter electrode, via the extended portion of the counter electrode to the vent membrane, and further via the vent conduit through the top surface of the sensor cap. [italicizing by the Examiner] ”

a sensor cap (11b in Figure 4. Note that although Cowburn refers to element 11a as a lid and element 11b as a body (see paragraph [0052]) the Examiner is instead construing element 11a as a body and element 11b as a lid (cap). Under the doctrine of Broadest Reasonable Interpretation (MPEP 2111) element 11b can be construed as a cap because it covers all of the elements between it and element 11a.  See Cowburn Figure 4.  In this regard note the following conventional definitions of “cap”, which apply here

    PNG
    media_image1.png
    297
    1125
    media_image1.png
    Greyscale


Excerpted from the Merriam-Webster’s online dictionary definitions for “cap”.  Also, note the Cowburn does not appear to limit how the gas sensor should be oriented when used, so the designations “top” and “bottom” are arbitrary and so only relative terms.); 
a sensing electrode (12) operable to sense oxygen (see Cowburn paragraphs [0053] and [0055], and Tantram page 1, lines 12-23.  Cowburn refers to Tantram in Cowburn paragraphs [0004] and [0059].); 
a counter electrode (13; see Cowburn Figure 4 and paragraph [0054]); 

a venting system (in Cowburn 18 together with 19b and 15) comprising: a vent membrane (18) dimensioned and configured to have a porosity (implied by the following

    PNG
    media_image14.png
    250
    433
    media_image14.png
    Greyscale

), a vent conduit (15) defined by an aperture in the sensor cap (Figure 4 and paragraph [0059]), the aperture in the sensor cap dimensioned and configured such that gas can vent from the electrochemical oxygen sensor while water is prevented from entering the electrochemical oxygen sensor at least partially through capillary forces (paragraphs [0059] and [0035]).
While Cowburn does not disclose having the sensor cap comprise “a plurality of pillar shaped moldings on a top surface of the sensor cap”,  since no functionality is explicitly or implicitly attributed to this plurality of pillar shaped moldings they can be viewed as prima facie an obvious shape change to the top surface of the sensor cap or even perhaps an aesthetic design change.  See MPEP 2144.04(IV)(B) and MPEP 2144.04(I). 
not configured to generate oxygen during use of the electrochemical gas sensor.  See Cowburn paragraphs [0004] and [0055](note lead wool anode (counter electrode)); and in Tantram see page 1, lines 12-23.  However, although discussed in detail as a working example, this oxygen sensor is only one possible contemplated embodiment as Cowburn states,
 
    PNG
    media_image2.png
    217
    413
    media_image2.png
    Greyscale

	See Cowburn paragraph [0001]. 

Brown discloses that 

    PNG
    media_image3.png
    153
    436
    media_image3.png
    Greyscale

Note that Brown is only being referred to for this generic teaching about oxygen pump sensors, not for any specific sensors it disclosed.


    PNG
    media_image4.png
    98
    439
    media_image4.png
    Greyscale
;
(3) Brown teaches away from oxygen sensors using a base metal, for example lead or zinc, counter electrode:

    PNG
    media_image5.png
    363
    438
    media_image5.png
    Greyscale

	

                    
    PNG
    media_image6.png
    263
    428
    media_image6.png
    Greyscale


However, Cowburn does not disclose, as required by claim 14,  
a venting system comprising: a vent membrane dimensioned and configured to have a porosity, a vent conduit defined by an aperture in the sensor cap, the aperture in the sensor cap dimensioned and configured such that gas can vent from the electrochemical oxygen sensor while water is prevented from entering the electrochemical oxygen sensor at least partially through capillary forces, and an extended portion of the counter electrode, the venting system operable to provide a passage to oxygen generated at the counter electrode, via the extended portion of the counter electrode to the vent membrane, and further via the vent conduit through the top surface of the sensor cap. [italicizing and underlining by the Examiner]


In the electrochemical gas sensor of Cowburn as evidenced by the Merriam-Webster Dictionary definitions of “cap”, and in view of Tantram and Brown the counter electrode (13) does not have “an extended portion” – the counter electrode is symmetrical and has a cylindrical shape.  See Cowburn Figure 4.  To provide the counter electrode with an extended portion would require more than a just mere change in shape of the counter electrode as it 11b), the base (11a), and at least separator layers 17a, 17b, 17c, and vent membrane 18 with no apparent material benefit.  See Cowburn Figure 4. Moreover, changing the shape of the counter electrode and all of this additional structural elements in the Figure 4 sensor of Cowburn would not result in the “the venting system operable to provide a passage to oxygen generated at the counter electrode, via the extended portion of the counter electrode to the vent membrane, . . . .” as the vent membrane would still be coextensive with the counter electrode (the counter electrode 13 and vent membrane 18 are understood by the Examiner to have the same diameter in Cowburn Figure 4), so the vent membrane would define a passage for oxygen generated at the counter electrode to flow from the entire top surface or any part thereof into the vent membrane.  

g) in independent claim 20 the combination of limitations requires “wherein the venting assembly is operable to provide a passage to a gas generated at the counter electrode of the electrochemical sensor, via an extended portion of the counter electrode to the vent membrane, and further via the vent conduit through the portion of the electrochemical gas sensor.[italicizing by the Examiner]”
Cowburn discloses a vent assembly (together 15, 18, and 19b; see
Figure 4 and paragraphs [0059] and [0060]) comprising: a vent membrane (18) dimensioned and configured to have a porosity (implied by the following

    PNG
    media_image14.png
    250
    433
    media_image14.png
    Greyscale

); and a vent conduit (15) dimensioned and configured to release gas out from a portion of an electrochemical gas sensor while preventing water to enter the electrochemical gas sensor at least partially through capillary forces (paragraphs [0059] and [0035]), wherein the venting assembly is operable to provide a passage to a gas generated at the counter electrode of the electrochemical sensor to the vent membrane, and further via the vent conduit through the portion of the electrochemical gas sensor (Figure 4 and paragraphs [0035], [0050], and [0060]).
However, in the electrochemical gas sensor of Cowburn the counter electrode (13) does not have “an extended portion” – the counter electrode is symmetrical and has a cylindrical shape.  See Cowburn Figure 4.  To provide the counter electrode with an extended portion would require more than a just mere change in shape of the counter electrode as it would also require similarly changing the cap (11b), the base (11a), and at least separator layers 17a, 17b, 17c, and vent membrane 18 with no apparent material benefit.  See Cowburn Figure 4. Moreover, changing the shape of the counter electrode and all of this via an extended portion of the counter electrode to the vent membrane, and further via the vent conduit through the portion of the electrochemical gas sensor as the vent membrane would still be coextensive with the counter electrode (the counter electrode 13 and vent membrane 18 are understood by the Examiner to have the same diameter in Cowburn Figure 4), so the vent membrane would define a passage for oxygen generated at the counter electrode to flow from the entire top surface or any part thereof into the vent membrane.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	February 18, 2022